Case 1:19-cv-23825-UU Document 28 Entered on FLSD Docket 11/18/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 19-23825-CV-UNGARO
 GORDON BELLO,

                Plaintiff,

 v.

 JERRY FALWELL, JR.,

                Defendant.                      /

                         ORDER OF DISMISSAL WITH PREJUDICE

         THIS CAUSE having come before the Court on the parties’ Stipulation of Settlement, D.E.

 27 (the “Stipulation”), and the Court having considered the Stipulation and being otherwise fully

 advised in the premises, it is hereby

         ORDERED AND ADJUDGED that the Stipulation is approved, and this case is hereby

 dismissed with prejudice as to all parties and all claims, each party bearing its own costs and

 attorney’s fees. The case remains closed.

         DONE AND ORDERED in Chambers in Miami, Florida this _18th__ day of November,

 2019.




                                             __________________________________
                                             URSULA UNGARO
                                             UNITED STATES DISTRICT JUDGE
 Copies furnished:
 All counsel of record
